Mr. Chief Justice Cartwright, specially concurring: The prayer of the bill was that the insurance superintendent should be enjoined from paying into the State treasury a sum of money due for taxes on premiums collected during the calendar year 1918 and should credit against the amount so due the aggregate of payments made by the complainant for taxes on premiums collected in the years 1902, 1903 and 1904 and to re-pay the same to the complainant. The bill, therefore, in substance and fact was for the purpose of recovering back taxes voluntarily paid without fraud, imposition, coercion or ignorance or mistake of facts but only because of the alleged misinterpretation by the complainant of the law. If there was such misinterpretation and the complainant was under no legal obligation to pay the taxes the law does not afford any legal remedy to recover them back. (Elston v. City of Chicago, 40 Ill. 514; People v. Miner, 46 id. 374; Swanston v. Ijams, 63 id. 165; Union Building Ass’n v. City of Chicago, 61 id. 439; Walser v. Board of Education, 160 id. 272; Otis v. People, 196 id. 542; Yates v. Royal Ins. Co. 200 id. 202; City of Chicago v. McGovern, 226 id. 403; People v. Illinois Central Railroad Co. 265 id. 429; Cooley on Taxation, 565 ; Dillon on Mun. Corp.—3d ed.—secs. 944-946.) On this ground I concur in the judgment in this case.